DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers that were filed April 26, 2021.  The after final amendments have been entered.  
	Claims 1-10 and 12-21 are currently pending and have been examined herein. 
Claims 3, 4, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2020.

EXAMINER’S AMENDMENT
3.	An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on May 11, 2021, Haiyan Liu requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 19-0065 the required fee of $ 110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows: 

3. (Currently Amended) The method of claim 1, further comprising detecting the presence of the mutation in the CFTR gene in the sample of the individual using a ARMS detection method and one or more tetra-ARMS primers selected from the group consisting of SEQ ID NOs: 12-15.

4. ( Currently Amended) The method of claim 1, further comprising detecting the presence of the mutation in the CFTR gene in the sample of the individual using a NGS detection method and one or more probes selected from the group consisting of SEQ ID NOs: 20-21.

6. (Currently Amended) The method of claim 1, further comprising detecting the presence of the mutation in the CFTR gene in the sample of the individual using a microarray detection method and SEQ ID NO: 36 as a probe.

7. (Currently Amended) A method for diagnosing cystic fibrosis (CF) in an individual comprising the steps of:
obtaining a biological sample from the individual; 
isolating nucleic acids from the sample; 
providing a labeled nucleic acid sequence comprising SEQ ID NO: 32;
contacting the nucleic acid of the sample with the labeled nucleic acid sequence;
detecting the label; wherein the presence of the label indicates the presence of the mutation in the CFTR gene in the sample; and 
diagnosing CF in the individual when the mutation is present.


obtaining a biological sample from the individual; 
isolating nucleic acids from the sample;
providing a labeled nucleic acid sequence comprising SEQ ID NO: 32; 
contacting the nucleic acid of the sample with the labeled nucleic acid sequence;
detecting the label; wherein the presence of the label indicates the presence of the mutation in the CFTR gene in the sample; and 
advising the individual that the individual or the individual’s offspring will have a predisposition to CF when the mutation is present.


5.	Claims 1-2, 5, 7-10, and 12-21 allowable. The election of species requirements between the different methods (ARMS, NG sequencing, QPCR, and microarrays) and the reagents for those methods, as set forth in the Office action mailed on January 3, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 4, and 6, directed to ARMS, NG, and microarrays respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6.	The following is an examiner’s statement of reasons for allowance:
The allowed claims are directed to methods that recite judicial exceptions (abstract steps and natural laws), however, the claims require the use of a labeled nucleic acid probe comprising SEQ ID NO: 32. The claimed nucleic acid probe was not routinely or conventionally used to detect a mutation in a CFTR gene.  When taken alone or as a combination with the other additional steps, the use of the labeled nucleic acid probe comprising SEQ ID NO: 32 yields a claim as a whole that amounts to significantly more than the exception itself. Thus the claims are patent eligible. 
The prior art does not teach or suggest detecting the presence of a mutation in a CFTR gene using a labeled nucleic acid probe comprising SEQ ID NO: 32.  Further the prior art does not teach or suggest the detection of a mutation by the nucleic acid comprising SEQ ID NO: 32 would be diagnostic of cystic fibrosis or indicative of a predisposition to cystic fibrosis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634